The opinion of the Court was delivered by
Lewis, J.
The principle is now too well settled to require further authority or argument, that so long as a debtor retains dominion over his property, he may prefer one creditor to another, and that such a preference is not fraudulent either in law or in fact. If Hean believed that Ashntead’s demand had less equity than those of his other creditors, on account of its nature and origin, and the positive agreement when it was contracted that it should be postponed until the others were paid, he had a right to prefer the others. In doing so he did no more than any honest man, under such circumstances, ought to have done. If there was nothing fraudulent in the act and intentions of Hean, there could be none in him who purchased with a knowledge of those intentions. How can Maulfair be affected injuriously with notice of Hean’s purposes, if those purposes were perfectly honest, and such as the law sanctions ? Hean had a right to convey his property for a fair price to his other creditors, for the very purpose of paying them, and postponing Ashmead until they were paid. This is not “delaying or hindering” Ashmead within the meaning of the prohibition. It is not depriving him of any right whatever. He had no right to a priority over the other creditors. That rested with the debtor himself, and after he had disposed of it to other creditors to whom he thought it justly belonged, it would be a fraud in Ashmead to deprive them of their legal rights, thus honestly acquired. It is perfectly immaterial whether the conveyance was made directly to the other creditors, or to Maulfair under an arrangement to pay the consideration-money to them. The plaintiff in error has, therefore, no cause to complain of the instructions given to the jury on this part of the ease.
It is equally clear, and legitimately flows from what has been said, that the Court was also correct in declaring that the case of Ashmead v. Hean & Maulfair, as reported, 1 Harris 584, is not the law of the land. That case was in principle the same as the unfortunate case of Summer’s Appeal, and they fell together. The chief *485justice of this Court, in Covanhovan v. Hart et al., very truly remarked in relation to them, that “reason and justice have vindicated their supremacy against these judicial invasions of it:” 9 Harris 501.
This disposes of the errors assigned in relation to the charge. The others relating to the rejection of evidence are not properly assigned. But it seems clear to us that the object of the legislature, in passing the Act of 12th July, 1842, was to remove every temptation to falsify from every person ealled upon, either to “ answer any bill seeking a discovery in relation to any fraud prohibited by the Act,” or to “ answer as a witness in relation to any such fraud.” And for this purpose it was declared that “ no such answer shall be used in evidence in any other suit or prosecution.’’ On this ground, as well as on the ground that the examinations of Hean and Maulfair did not tend to establish anything material to the plaintiffs in error, they w.ere properly rejected.
The errors assigned are not sustained, and the judgment is to be affirmed.
• Judgment affirmed.